DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 was filed after the mailing date of the advisory action on 01/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Application
	Claims 1-13 are currently pending in this application.
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (Hereafter, “Wu”) [US 2017/0105018 A1] in view of Kuusela et al. (Hereafter, “Kuusela”) [US 2017/0013233 A1] in further view of Fee et al. (Hereafter, “Fee”) [US 2012/0191805 A1] in even further view of Wang [US 2015/0071339 A1].
In regards to claim 1, Wu discloses a method of encoding and decoding frames of a sequence of frames of video data ([0002] The application relates to image processing technologies, and more particularly, to an image encoding method and device and an image decoding method and device.) when using a video encoding process that encodes at least some frames of a sequence of source video frames to be encoded using one or more source frames in the sequence of source video frames to be encoded as reference frames ([0024] determination of the reference image frame); the method ([0017] image encoding method) comprising: determining when a new source frame in a sequence of source frames being encoded has a resolution that is different than the resolution of another frame in the sequence of source frames being encoded that is to act as a reference frame for the new source frame ([0021] when determining that the resolution of the reference image frame is different from the resolution of the image frame x); and ([0021] when determining that the resolution of the reference image frame is different from the resolution of the image frame x, adjusting the resolution of the reference image frame to be the same as the resolution of the image frame x); ([0035] if resolution of the reference image frame is different from resolution of image x, firstly adjust the resolution of the reference image frame to be the same as the resolution of image x, and then perform the inter predictive encoding on image x); and ([0033-0034] when determining that a resolution of a reference image frame is different from the resolution of the image frame y, adjust the resolution of the reference image frame to be the same as the resolution of the image frame y; when determining that resolution of each reference image frame is the same as the resolution of the image frame y, decode the image frame y based on each reference image frame.).
Wu fails to explicitly disclose as a result of it having determined that the new source frame in the sequence of source frames being encoded has a resolution that is different than the resolution of another frame in the sequence of source frames being encoded that is to act as a reference frame for the new source frame: encoding the generated scaled copy of the another frame to provide output encoded video image data representing the generated scaled copy of the another frame; transmitting the encoded video image data representing the scaled copy of the another frame and the encoded video image data representing the new source frame to a video decoder; and at the video decoder: decoding the encoded video image data for the scaled copy of the another frame.
Kuusela discloses ([Fig. 19 and 0093] In response to receiving the request to change resolution (operation 1350), the encoding client encodes a set of frames that are encoded relative to the non-displayed anchor frame, and transmits the set of frames to the video conference server in the video stream. [Fig. 13 and 0091] Further, at operation 1330, a decision is made as to whether to transmit a non-displayed anchor frame, wherein if a non-displayed anchor frame is to be transmitted, the process proceeds to operation 1340. [Fig. 13] Since the method is in a loop, the change request occurs (1350) then the encoding and transmission of the set of frames relative to the non-displayed anchor frame (1360 and 1320) and the non-displayed anchor frame (1340) occurs.): encoding the generated scaled copy of the another frame to provide output encoded video image data representing the generated scaled copy of the another frame ([0091] At operation 1330, a decision is made as to whether to transmit a non-displayed anchor frame. This decision can be made based on passage of time, changes in video content, or any other suitable factor. If a non-displayed anchor frame is to be transmitted, the process proceeds to operation 1340.  Transmission of the non-displayed anchor frame at operation 1340 includes information sufficient for the decoding client to define a complete frame of video data at the non-displayed anchor frame resolution. The resolution of the non-displayed anchor frame can be, for example, the resolution of the lowest resolution frames transmitted by the encoding client. The non-displayed anchor frame will be relayed to all decoding clients for use when one of the clients changes resolution.), ([0091] At operation 1330, a decision is made as to whether to transmit a non-displayed anchor frame. This decision can be made based on passage of time, changes in video content, or any other suitable factor. If a non-displayed anchor frame is to be transmitted, the process proceeds to operation 1340.  Transmission of the non-displayed anchor frame at operation 1340 includes information sufficient for the decoding client to define a complete frame of video data at the non-displayed anchor frame resolution. The resolution of the non-displayed anchor frame can be, for example, the resolution of the lowest resolution frames transmitted by the encoding client. The non-displayed anchor frame will be relayed to all decoding clients for use when one of the clients changes resolution.) and the encoded video image data representing the new source frame to a video decoder ([0093] If a change request is received at operation 1350, the process proceeds to operation 1360, where a coding change is executed by the encoding client. Thus, in response to receiving the request to change resolution, the encoding client encodes a set of frames that are encoded relative to the non-displayed anchor frame, and transmits the set of frames to the video conference server in the video stream. The set of frames can be as described with respect to time period t0 of FIG. 11, where the low resolution frame is decoded with reference to the most recently received non-displayed anchor frame, the medium resolution frame is decoded relative to the low resolution frame using reference frame scaling, and the high resolution frame is decoded relative to the medium resolution frame using reference frame scaling.); and at the video decoder: decoding the encoded video image data for the scaled copy of the another frame ([0094] FIG. 14 is an example of a process 1400 for receiving and transmitting a video stream by a video conference server. In this example, the video stream includes frames of multiple resolutions such as a low resolution, a medium resolution, and a high resolution. However, frames in any number of resolutions can be provided in the video stream. [0096] The startup frames are forwarded to decoding clients according to the resolution utilized by each of the decoding clients. All of the encoding clients receive an intra frame. Each the decoding clients may also receive one or more additional frames to allow the decoding client to define a frame at a desired resolution, as explained with respect to time period t0 of FIG. 9. [0097] At operation 1420, frames are received and forward. In contrast to the startup frames of operation 1410, the frames transmitted at operation 1420 represent nominal operation of the system, with the transmission of frames for each time period including one frame at each resolution, with each frame being encoded with reference to a same-resolution frame from a previous time period. [0101] FIG. 15 is an example of a process 1500 for receiving and decoding a video stream at an encoding client. In this example, the video stream includes frames of multiple resolutions such as a low resolution, a medium resolution, and a high resolution. However, frames in any number of resolutions can be provided in the video stream. Process 1500 can be implemented, for example, by the decoder 500 at the decoding endpoints 1030, 1032, 1034 of FIG. 10.).
Kuusela discloses that the transmission of the non-displayed anchor frame occurs prior to the request to change the resolution. Thus, Kuusela fails to explicitly disclose that the encoding and transmission of the non-displayed anchor frame occurs after the request to change the resolution.
However, in the same field of endeavor, Fee discloses as a result of it having determined that the new source frame in the sequence of source frames being encoded has a resolution that is different than the resolution of another frame in the sequence of source frames being encoded that is to act as a reference frame for the new source frame ([0045] Communications exchanges 408-415 take place after the transcoding router 322 detects that the perceived end-user bandwidth has changed. In a first operation, the transcoding router sends a bandwidth change signal 408 to notify the transcoding server 320 that the perceived end-user bandwidth is changed. The bandwidth change signal includes a session identifier and information with respect to the new end-user bandwidth. The bandwidth change signal may be an HTTP request message. The transcoding server extracts the session identifier from the bandwidth change signal and sends a message 409, which includes the session identifier, to the session cache 444 to extract the session state. The session cache sends the extracted session state in a response 410 to the transcoding server. The transcoding server asynchronously signals the encoder thread that the encoder 446 must be switched in an encoder switch signal 411. The encoder thread switches the encoder and sends a response 412 to inform the transcoding server the encoder change.): generating a scaled copy of the another frame in the sequence of source frames being encoded, wherein the another frame is scaled to the resolution of the new source frame, and wherein the scaled copy of the another frame is generated to act as a reference frame for the new source frame; encoding the generated scaled copy of the another frame to provide output encoded video image data representing the generated scaled copy of the another frame,([0045] In an embodiment, the encoder thread does not switch the encoder until the transcoding of a current key video frame, such as an intraframe (I-frame), is finished or a current key video frame is generated. After the encoder is switched, the transcoding router transmits a subsequent portion 413 of the video stream to the transcoding server. The transcoding server de-multiplexes and decodes the received subsequent portions of the video stream and passes the decoded (uncompressed) video frame(s) 414 to a new encoder 448. The new encoder re-encodes the decoded video frame(s) according to the changed end-user bandwidth, multiplexes the re-encoded video frame(s) and sends the multiplexed encoded video frame(s) 415 to the wireless device through the transcoding router. Communications exchanges 413-415 take place after the transcoding router detects that the perceived end-user bandwidth has changed.).
Wu, Kuusela, and Fee fail to explicitly disclose wherein the generate scaled copy of the another frame is encoded using a motion vector.
	However, in the same field of endeavor, Wang discloses wherein the generate scaled copy of the another frame is encoded using a motion vector ([0028] The video encoder 210 includes a motion compensation unit 245, a subtractor 250, a transform unit 255, a quantization unit 260 and an entropy encoding unit 265. The input 270 to the motion compensation unit 245 includes original input frames and reference frames. The motion compensation unit 245 performs inter/intra prediction and mode decisions to obtain the best prediction for a current macroblock. The input 270 may include down-scaled input and reference frames, as well as motion vector information associated with the corresponding full-scale frames. The motion compensation unit 245 outputs predicted blocks 275. [0029] Still referring to FIG. 2, the subtractor 250 outputs the difference between the original blocks in the input 270 and the predicted blocks 275 to the transform unit 255, which performs a transform on pixel domain motion compensated residue data to generate transform domain residue in order to de-correlate the residue data. The quantization unit 260 further compresses the residue data in the transform domain. The entropy encoding unit 265 converts a series of symbols representing elements of the encoded video sequence into a compressed bitstream suitable for transmission or storage. [0031] In the case of homogeneous video transcoding from H.264 to H.264 with spatial resolution conversion, the motion vector information obtained from decoding the original full-scale frames and the mode information used to effectively compress the down-scaled frames are highly correlated. Typically, a bottleneck in transcoding may be caused by the video encoder 215 making motion compensated predictions for generating the predicted blocks 275. Hence, it is desired to utilize the motion vector information from the original compressed video to speed up the motion compensated prediction process of the encoding procedure for the down-scaled frames.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu with the transmission of the non-displayed anchor frame with the video stream for decoding at different resolutions as taught by Kuusela in order to improve high quality video transmission to decoding clients [See Kuusela]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu and Kuusela with the transmission of the encoded media stream which includes all the frames needed for decoding after the change request signal is received as taught by Fee. The motivation behind this modification would have been to improve the transmission of the change signal and re-encoded video frames when the bandwidth has changed [See Fee]. It would have been obvious to one of ordinary skill in the art 

In regards to claim 2, the limitations of claim 1 have been addressed. Wu comprising indicating that the new source frame to be encoded has a resolution that is different than the resolution of a or the another source frame ([0021] when determining that the resolution of the reference image frame is different from the resolution of the image frame x). 
In regards to claim 3, the limitations of claim 1 have been addressed. Wu fails to explicitly disclose comprising encoding the generated scaled copy of the another frame using the another frame. 
Kuusela discloses comprising encoding the generated scaled copy of the another frame using the another frame ([0091] At operation 1330, a decision is made as to whether to transmit a non-displayed anchor frame. This decision can be made based on passage of time, changes in video content, or any other suitable factor. If a non-displayed anchor frame is to be transmitted, the process proceeds to operation 1340.  Transmission of the non-displayed anchor frame at operation 1340 includes information sufficient for the decoding client to define a complete frame of video data at the non-displayed anchor frame resolution. The resolution of the non-displayed anchor frame can be, for example, the resolution of the lowest resolution frames transmitted by the encoding client. The non-displayed anchor frame will be relayed to all decoding clients for use when one of the clients changes resolution.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu with the transmission of the non-displayed anchor frame with the video stream for decoding at different resolutions as taught by Kuusela in order to improve high quality video transmission to decoding clients [See Kuusela].

In regards to claim 4, the limitations of claim 1 have been addressed. Wu fails to explicitly disclose comprising including an indication that the scaled copy of the another frame is a frame that is not to be displayed in the encoded video image data representing the scaled copy of the another frame that is transmitted. 
Kuusela discloses comprising including an indication that the scaled copy of the another frame is a frame that is not to be displayed in the encoded video image data representing the scaled copy of the another frame that is transmitted ([0091] At operation 1330, a decision is made as to whether to transmit a non-displayed anchor frame. This decision can be made based on passage of time, changes in video content, or any other suitable factor. If a non-displayed anchor frame is to be transmitted, the process proceeds to operation 1340.  Transmission of the non-displayed anchor frame at operation 1340 includes information sufficient for the decoding client to define a complete frame of video data at the non-displayed anchor frame resolution. The resolution of the non-displayed anchor frame can be, for example, the resolution of the lowest resolution frames transmitted by the encoding client. The non-displayed anchor frame will be relayed to all decoding clients for use when one of the clients changes resolution.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu with the transmission of the non-displayed anchor frame with the video stream for decoding at different resolutions as taught by Kuusela in order to improve high quality video transmission to decoding clients [See Kuusela].

In regards to claim 5, the limitations of claim 1 have been addressed. Wu fails to explicitly disclose comprising encoding the another source frame to provide output encoded video image data representing the another source frame and transmitting the encoded video image data representing the another source frame to the video decoder. 
Kuusela discloses comprising encoding the another source frame to provide output encoded video image data representing the another source frame and transmitting the encoded video image data representing the another source frame to the video decoder ([0004] The method also includes transmitting, from the encoding client to the first remote computing system in the encoded video stream, a first-resolution non-displayed anchor frame. The method also includes receiving, at the encoding client from the first remote computing system, a request to change resolution. In response to receiving the request to change resolution, the method includes transmitting, from the encoding client to the first remote computing system in the encoded video stream, a set of frames that are encoded relative to the first-resolution non-displayed anchor frame.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu with the transmission of the non-displayed anchor frame with the video stream for decoding at different resolutions as taught by Kuusela in order to improve high quality video transmission to decoding clients [See Kuusela].

In regards to claim 6, the limitations of claim 1 have been addressed. Wu fails to explicitly disclose comprising, at the video decoder: not displaying the decoded scaled copy of the another frame. 
Kuusela discloses comprising, at the video decoder: not displaying the decoded scaled copy of the another frame ([0075] The non-displayed anchor frame G is stored in a frame buffer at each of the decoding clients 1030, 1032, 1034.  Typically, the non-displayed anchor frame G itself is not displayed by any of the decoding clients 1030, 1032, 1034. Instead, the non-displayed anchor frame G is used as a reference frame when decoding other frames.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu with the transmission of the non-displayed anchor frame with the video stream for decoding at different resolutions as taught by Kuusela in order to improve high quality video transmission to decoding clients [See Kuusela].

Claim 7 lists all the same elements of claim 1, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 7.

Claim 8 lists all the same elements of claim 2, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 8.

Claim 9 lists all the same elements of claim 3, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 9.

Claim 10 lists all the same elements of claim 4, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 10.
Claim 11 lists all the same elements of claim 5, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 11.

Claim 12 lists all the same elements of claim 6, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 12.

Claim 13 lists all the same elements of claim 1, but in non-transient computer readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 13.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482